TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 7, 2018



                                     NO. 03-18-00373-CV


           Archco Superior Construction, LLC; and Jeremy Archer, Appellants

                                                v.

                             ACT Global Americas, Inc., Appellee




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 23, 2018. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and

the court below.